Order onf Petition for Termination-:
The petitioners-are a non-Samoan couple who have been uhshccessful in their efforts to have a- child and are' desirous- of adopting a child; petitioners are currently residing in the territory by reason of short term duty assignment with the federal góvernment; petitioners iritend to return to the United States after completion of- tour duty in American Samoa; through the efforts of op-island friends, petitioners obtained physical custody of a then six month old Samoan baby who was bprn in Western Samoa pf Western Sarhoan domiciled parents; the child has been in the care and custody of petitioners for a period of six months now and petitioners seek to terminate the legal relationship between the child and his natural parents in order that the child be made available for adoption; although one of the natural parents' was on-i'sland on the day before the hearing of this petition, neither natural parent appeared; while the Office of- Child Protective Services has undertaken a home study on the petitioners, the court has learned absolutely nothing on the child's natural circumstances, save hearsay accounts of one of the petitioners that the natural parents have willing surrendered the child and that they are. financial incapable of providing for the minor.
In these circumstances, we decline to exercise jurisdiction. The Western Samoan courts are the courts of domicile and have a more substantial interest ip the minor's welfare. Furthermore, the Western *106Samoan courts are in a better position to, meaningfully assess the child's natural circumstances end, therefore, judge whether it is in his best interests and welfare to sever his legal relationship to his parents.
The petition is denied.
It is so ordered.